                Case 3:18-cr-02016-DMS Document 92 Filed 05/08/20 PageID.171 Page 1 of 2
 ,
,,
     AO 245D (CASD Rev. 1/19) Judgmeut in a Criminal Case for Revocations


                                          UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
                   UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                           (For Revocation of Probation or Supervised Release)
                                     V.                                    (For Offenses Committed On or After November 1, 1987)

               MATTHEW ALAN WOLFINBARGER                                     Case Number:        18CR2016-DMS

                                                                          Gerard Wasson CJA
                                                                          Defendant's Attorney
     REGISTRATION NO.                68504298                                                                   FILED
     •-
     THE DEFENDANT:                                                                                              MAY 0.8 2020
     l:zl admitted guilt to violation of allegation(s) No.       I

     D    was found guilty in violation of allegation(s) ,No.

     Accordin~ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

     Allegation Nnmber                 Nature of Violation

                   1                   Failure to report to the probation office




          Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
             IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
     material change in the defendant's economic circumstances.

                                                                          May 8 2020
                                                                          Date of Imposition of Sentence



                                                                          HON.Dana
                                                                          UNITED STATES DISTRICT JUDGE
              Case 3:18-cr-02016-DMS Document 92 Filed 05/08/20 PageID.172 Page 2 of 2
AO 245D (CASD ~ev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                    MATTHEW ALAN WOLFINBARGER                                            Judgment - Page 2 of 2
CASE NUMBER:                  18CR2016-DMS

                                                    IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED.




 •        Sentence imposed pursuant to Title 8 USC Section 1326(b).
 i:,;;]   The court makes the following recommendations to the Bureau of Prisons:
          Defendant be designated to a FMC, or facility where he will receive medical treatment.




•         The defendant is remanded to the custody of the United-States Marshal.

•         The defendant shall surrender to the United States Marshal for this district:
          •     at _ _ _ _ _ _ _ _ A.M.                         on---~---------------
          •     as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•         Prisons:
          •     on or before
          •     as notified by the United States Marshal.
          D     as notified by the Probation or Pretrial Services Office.

                                                         RETURN
I have executed this judgment as follows:

          Defendant delivered on
                                                                            to - - - - - - - ' - - - - - - - - - - -
at - - - - - - - - - - - - ~ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                       By                   DEPUTY UNITED STATES MARSHAL



                                                                                                     18CR2016-DMS
